DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a centrifugal blower comprising an axially symmetrical housing, classified in F04D 29/4226.
II. Claims 2-9, drawn to a centrifugal blower comprising a motor, at least one impeller and a stationary component, the stationary component and further details of the same classified in F04D 29/444.
III. Claims 10-13, drawn to a centrifugal blower comprising an axially symmetrical housing having a motor, a shaft, and at least two impellers connected to the shaft; wherein approximately the same number of impellers is positioned on each side of the motor, classified in F04D 17/12.

The inventions are independent or distinct, each from the other because invention group II neither needs the housing of invention group I nor the impellers structures of the invention group III to function properly.
Further, Inventions group III and invention group I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention group I, II and III have separate classification, especially, invention groups II and III each require a separate field of search which results in searching different classes/subclasses or electronic resources, or employing different search queries and considerations. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Paul T. Bowen, Reg. No. 38,009 on 06/21/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.


  Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745